t c no united_states tax_court harbor bancorp subsidiaries petitioner v commissioner of internal revenue respondent edward j keith and elena keith petitioners v commissioner of internal revenue respondent docket nos filed date the housing authority of riverside county california issued revenue bonds to finance the construction of multifamily housing for families of low and moderate incomes ps purchased some of these bonds and believing that the bonds were tax exempt did not include the interest received thereon in income sec_103 i r c generally provides a tax exemption for interest earned on bonds issued by state and local governments this exemption does not apply to arbitrage_bonds sec_103 i r c under sec_148 i r c a bond is treated as an arbitrage_bond if the bond proceeds are used to purchase investments that are not acquired to carry out the governmental purpose of the bond issue the investment of the bond proceeds produces an excess_amount of earnings described in sec_148 i r c and the bond issuer fails to pay such excess_amount to the united_states the commissioner determined that the bonds should be treated as arbitrage_bonds pursuant to sec_148 i r c and that as a result the interest on the bonds was not excludable from ps' income held the commissioner's determination is upheld the bonds are to be treated as arbitrage_bonds pursuant to sec_148 i r c the interest on the bonds is not excludable from ps' taxable_income under sec_103 i r c anita c esslinger mary gassmann reichert brenda j talent juan d keller michael f coles and linda m martinez specially recognized for petitioner in docket no mary gassmann reichert juan d keller michael f coles and linda m martinez specially recognized for petitioners in docket no clifton b cates iii lillian d brigman debra lynn reale and jon kent for respondent ruwe judge respondent determined the following deficiencies in petitioners' federal income taxes harbor bancorp subsidiaries docket no year deficiency dollar_figure big_number big_number this case was reassigned to judge robert p ruwe by order of the chief_judge edward j and elena keith docket no year deficiency dollar_figure big_number big_number these consolidated cases are test cases that involve the commissioner's attempt to tax interest received on two multifamily housing revenue bonds the bonds issued by the housing authority of the county of riverside california the housing authority the ultimate issue for decision is whether interest on the bonds is excludable from gross_income under sec_103 this in turn will depend on the applicability of sec_148 references to sec_103 are to that section of the internal_revenue_code of as amended and references to sec_148 are to that section of the internal_revenue_code_of_1986 some of the facts have been stipulated and are found accordingly the stipulations of fact and attached exhibits are 1we apply sec_103 of the code as in effect for date instead of the 1986_code because sec_1301 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 which amended sec_103 became effective for bonds issued after date tra sec_1311 100_stat_2659 and the bonds we deal with were issued before that date 2we apply sec_148 of the 1986_code because tra sec_1314 100_stat_2664 provides that sec_103 of the code shall be treated as including the requirements of sec_148 of the 1986_code for bonds issued after date and we conclude infra that the bonds we deal with were issued after that date incorporated herein by this reference the trial judge made the following findings_of_fact which we adopt findings_of_fact at the time its petition was filed the principal office of petitioner harbor bancorp subsidiaries was long beach california petitioners edward j and elena keith resided in pebble beach california when they filed their joint petition riverside county is a political_subdivision of the state of california governed by an elected board_of supervisors within the riverside county government exists the housing authority the housing authority is empowered to issue revenue bonds the proceeds of which are lent to private developers to construct housing projects the riverside county housing authority advisory commission advisory commission was created to review proposed multifamily housing bond issuances by the mid-1980's there was a large demand for low- and moderate-income housing in riverside county in the fall of an established commercial and residential development company named sbe development inc sbe approached officials of riverside county seeking conduit financing to fund 3conduit financing is distinguishable from governmental financing in which the bond proceeds would be used directly by the governmental_unit in order to construct public facilities such as roads bridges and schools here the bond proceeds were not going to be used directly by the issuing governmental_unit the housing authority but rather by a private developer continued construction of two multifamily housing projects in riverside county sbe was a california corporation founded in the early 1970's by craig k etchegoyen who was its chief_executive_officer and president one of these projects was the whitewater garden apartments whitewater a proposed 460-unit multifamily rental project to be located in cathedral city california its anticipated cost was slightly more than dollar_figure million the other was the ironwood apartments ironwood a proposed 312-unit project located in moreno valley california its anticipated cost was slightly more than dollar_figure million twenty percent of the apartment units to be constructed in each of these projects were to be set_aside to provide housing for low-to-moderate-income families sbe submitted detailed information concerning the feasibility of the projects to riverside county officials upon receipt of the development information the housing authority and related county agencies conducted an extensive review of the proposals to determine the need feasibility cost effectiveness accessibility and desirability of these projects the housing authority approved the projects and thereafter engaged the law firm of camfield christopher to act as bond counsel james w newman jr was a partner in the houston office of the law firm of stubbeman mcrae sealy laughlin browder continued a partnership in which sbe was the general_partner stubbeman mr newman and thereafter stubbeman acted as special tax counsel and underwriter's counsel on the whitewater and ironwood bond issues mr newman prepared the bond documents used in the whitewater and ironwood deals it is customary for bond counsel to draft disseminate and revise all documents needed to bring about the issuance of a tax-exempt_bond in this case however stubbeman assumed that responsibility inasmuch as it was preparing several sets of similar documents for a number of other bond transactions to be issued at the same time as the whitewater and ironwood bonds the plan that was developed contemplated that two firms-- donaldson lufkin jenrette securities dlj and drexel burnham lambert inc drexel --would be the underwriters on the whitewater and ironwood bond issues ira mccown an investment banker at dlj was deeply involved in bringing the whitewater and ironwood bonds to market the interfirst bank of houston would be trustee for the bondholders the financing plan further contemplated that the housing authority would issue the bonds and then lend the bond proceeds to a developer in exchange for a developer note the housing authority would then assign the developer note to the trustee bank the developer would make payments on its note to the trustee bank the developer would use the bond proceeds which were to be in a developer loan fund to construct the projects with respect to each project sbe operated as a general_partner of a partnership formed to act as the developer the developer of the whitewater project was the whitewater limited_partnership whitewater ltd and the developer of the ironwood project was ironwood apartments ltd ironwood ltd credit enhancement as security for the loan each developer was to obtain an irrevocable letter_of_credit in exchange for a second developer's note called a reimbursement note secured_by a mortgage on the property to be developed the provider of the letter_of_credit would then discount the developer's note to another entity--the mortgage purchaser --in exchange for cash that the letter_of_credit provider would use to acquire from a solid financial_institution a guaranteed investment contract gic the gic would be pledged to secure payment of interest and principal under the letter_of_credit to the bondholders in effect each developer would issue a second note in order to obtain a guaranteed means of repayment on its first note for the ironwood project the letter_of_credit provider was to be mercantile capital finance corp no mcfc no and for the whitewater project mercantile capital finance corp no mcfc no the sole shareholder of each of these corporations was james j keefe the mortgage purchaser for both projects was unified capital corp unified this entity was owned by mr keefe steven tetrick and steve jarchow mr tetrick was unified's chief_executive_officer notice of hearing in november and december of the housing authority published notices of a hearing on the ironwood bond issue in the press enterprise a newspaper of general circulation in riverside county subsequently on date the housing authority authorized the issuance of the ironwood bonds in the amount of dollar_figure million apparently because of staff oversight there was no newspaper publication concerning hearings held on date on the whitewater bonds by both the advisory commission and the housing authority however both the housing authority and the advisory commission followed notification procedures for such hearings under a california statute known as the brown act as required by the brown act the advisory commission posted notices containing the agenda of its date meeting regarding the proposed issuance of the whitewater bonds at least hours prior to the date thereof the notice containing the agenda was posted at riverside county's eight public housing projects and at the indio and riverside county housing authority offices listed in the notice as new business was recommend approval of resolution number - bond financing - whitewater garden apartments multi-family housing revenue bond dollar_figure also as required under the brown act the housing authority gave notice by distributing several hundred copies of its agenda throughout riverside county at least hours in advance of its hearings the copies were distributed to all personnel in the office of the clerk of the board_of supervisors members of the board_of supervisors local news media including the press enterprise the county courthouse for public posting in the clerk's office all county offices and a list of developers and attorneys the notices stated that at the date meeting of the board_of supervisors and housing authority consideration would be given to resolution approving the issuance of bonds by the housing authority of the county of riverside for the sbe development corp project dollar_figure a notice for a special meeting of the housing authority on date announced that the housing authority would give consideration to resolution approving the whitewater garden apartments multi-family issuance of tax-exempt revenue bonds and approving documentation for issuance of revenue bonds early in date the board_of supervisors of riverside county authorized the issuance of the whitewater bonds in the amount of dollar_figure and a week later transferred its rights and duties with respect to such issuance to the housing authority preclosing activities prior to closing on the whitewater and ironwood bond issues officials of the housing authority riverside county's counsel the trustee's officers and its counsel and bond counsel all engaged in reviewing drafts of the bond documents on date william a rosenberger executive director of the housing authority executed a non-arbitrage certificate for the whitewater and ironwood bonds therein he represented that the housing authority as issuer of the bonds reasonably expected that the bond proceeds would be used for the construction of multifamily housing he further represented that except for a permissible temporary period the bonds would not be invested in higher yielding taxable securities in an attempt to gain arbitrage profits bond counsel checked with the county government and were informed that notices of hearings on the bonds had been published the parties to the bond issuances then attended a preclosing at the stubbeman office in houston in mid-date mr christopher as the housing authority's bond counsel represented riverside county also present at the preclosing were mr newman and two other lawyers from the stubbeman firm mr mccown from dlj and representatives from unified the purpose of the preclosing was to obtain signatures and otherwise put the documents into form for the final closing the stubbeman firm held the documents so executed in escrow pending the final closing changes in the program because of a pending change in the tax law setting forth restrictive new arbitrage rebate rules on bonds issued after date there was considerable pressure for local governments to issue multifamily housing bonds on or before date as the anticipated date closing date approached principals of dlj informed mr mccown that the firm was financially unable to underwrite the large number of tax-exempt_bonds that were scheduled for closing on date mr mccown scrambled to find another underwriter drexel had lessened its involvement in underwriting these types of securities by this time and was not a viable alternative mr mccown was on good terms with arthur abba goldberg vice president of the investment firm of matthews wright inc a wall street underwriter mr goldberg told mr mccown that his firm would underwrite the bond transactions mr mccown then informed mr newman that the matthews wright firm would do the underwriting mr newman had dealt with matthews wright in the past and agreed to the substitution of underwriters prior to being sold to the public the bonds needed to be rated by a recognized rating agency such as standard poor's corp because the rating agencies needed a period of time to rate the bonds the bonds were to be temporarily warehoused -- that is the bonds were to be sold and held prior to their ultimate sale to the investing public two days before closing a representative from matthews wright informed mr newman that an entity known as the commercial bank of the americas ltd located on the island of saipan in the northern marianas would purchase the bonds from matthews wright and hold them for temporary warehousing mr newman subsequently discovered that the commercial bank of the americas no longer had a banking charter and was operating simply as a corporation on date mr newman instructed richard b hemingway an associate in the stubbeman firm to take the whitewater ironwood and other bond certificates to new york karen j cole a representative of interfirst bank was also in new york on other business on date although she had little prior involvement in the bonds' issuance she was asked to go to the offices of matthews wright to attend the closing mr goldberg headed a federal credit_union named new american federal credit_union located in jersey city new jersey the credit_union on date mr goldberg instructed joel s schwartz the general manager of the credit_union to come to matthews wright and to bring starter kit books of the credit union's share draft sec_4 with him mr goldberg informed mr schwartz that he mr schwartz would be signing documents as a representative of the commercial bank of the americas on date using credit_union starter kits personnel at the offices of matthews wright prepared the endorsements and typed out the faces of share drafts these included a share draft payable to interfirst as trustee in the amount of dollar_figure for whitewater and another in the amount of dollar_figure for ironwood on that day share drafts totaling approximately dollar_figure million were drawn by matthews wright on a nonexistent account at the credit_union at the closing mr hemingway showed the documents relating to the issuance of the bonds to ms cole and then delivered them to mr goldberg following directions from her home_office ms cole received the whitewater and ironwood share drafts she endorsed these share drafts without_recourse to the commercial bank of the americas to purchase two investment agreements from that institution as of date the commercial bank of the americas had no apparent assets in excess of dollar_figure in an account with the bank of guam mr schwartz on behalf of the commercial bank of the americas then endorsed these share drafts back to matthews 4these share drafts were the functional equivalent of a check drawn on the credit_union wright he did so as an accommodation to mr goldberg who told him that it was a legitimate transaction an employee of matthews wright then restrictively endorsed these share drafts for deposit to the account of matthews wright these share drafts did not enter any banking channels instead mr schwartz took them home over new year's eve and later kept them in a file at the credit_union also on date in houston interfirst's officer h bradbury foster exchanged cross-receipts with mr mccown who was now representing matthews wright's interests interfirst recorded evidence of the share drafts and of their exchange for the investment agreements on its corporate trust books for date officers of interfirst were familiar with matthews wright as being a wall street underwriter of tax-exempt municipal_bonds just before the closing they were informed that the bonds would be held and warehoused by the commercial bank of the americas in exchange for its investment agreements mr foster found the commercial bank of the americas listed in an international banking directory the information in the directory matched the information concerning the bank he had received from mr newman mr foster also contacted interfirst's international department which verified his information interfirst's head office then referred him to the bank's new york international office that office also verified the information he had received when interfirst received the share drafts it had no reason to believe that they could be dishonored because the stubbeman firm was responsible for a number of closings in new york and because it was issuing the tax opinion in those issues it was decided that the stubbeman firm rather than mr christopher's firm the actual bond counsel would be present mr christopher had no reason to mistrust the stubbeman firm on or about date mr newman telephoned mr christopher to tell him that the bonds had been sold mr newman did not however immediately inform bond counsel or county authorities of the change in underwriters mr newman did not convey to bond counsel the fact that a substitution of underwriters had occurred until after the beginning of thus mr christopher first learned on date from a drexel employee that matthews wright--and not dlj--was warehousing the bonds mr christopher was upset with the news he telephoned mercantile capital corp leaving a message as to his displeasure at not being informed of the change in underwriters two days later he further learned that drexel was out of the deal on the same day he was advised by mr newman that because the bond documents were still in escrow they could be amended without following formal amendment procedures had mr christopher been aware of the developments surrounding the issuance of the bonds he would not have authorized the use of his opinion he would have recommended that the housing authority not proceed with the issuance neither mr rosenberger nor anyone else in the housing authority knew of the switch in underwriters until date when mr rosenberger was advised of the change by bond counsel mr rosenberger believed that the closing on the issuance of the bonds occurred on date as chief of the riverside county housing authority mr rosenberger relied upon county counsel and bond counsel to advise him with respect to the documents and to discuss any terms that might cause a potential problem county counsel had not been made aware of these problems mr anthony wetherbee served as deputy county counsel and was primarily responsible for reviewing bond issuances of riverside county during and he typically consulted with bond counsel concerning documentation for a given bond issue mr wetherbee participated in about or bond closings for riverside county with respect to the ironwood and whitewater issuances he observed that they differed from other financing in several ways for example most of the documents were being prepared by the underwriter's counsel the stubbeman firm and not by bond counsel the closing was to take place out of state but that was not unusual because the primary attorneys the stubbeman firm were in texas another distinguishing factor was that the bonds were to be warehoused --kept by the underwriters until they were rated by a rating agency and made available to the investing public mr wetherbee was aware of a sense of urgency in issuing the bonds before the end of because of a pending change in the tax laws these differences however did not operate as a flag to indicate that anything was improper with the issuance had mr wetherbee been informed of the details concerning the alleged closing and the subsequent remarketing of the bonds he would not have recommended that the housing authority proceed and in his opinion the housing authority would not in fact have proceeded with the financing after date as a result of the change in the underwriter bond counsel urged the housing authority to pass a resolution ratifying assignment of the underwriting agreement to matthews wright the housing authority did so events of date a number of carefully orchestrated events occurred on date most of them taking place by wire transfers first matthews wright borrowed dollar_figure from security pacific national bank security pacific pursuant to an existing credit arrangement the money was then wire transferred to chase manhattan bank for the account of the new american federal credit_union and for further credit to the commercial bank of the americas in order to purchase inter alia the bonds matthews wright pledged the bonds among other things as collateral for the loan matthews wright repaid this loan later in using funds received from the sale of the bonds to the investing public the money from security pacific less an amount_paid to redeem a relatively small amount of the ironwood bonds ultimately went to the heritage national bank of austin texas heritage heritage deposited dollar_figure of these funds into the developer loan fund account of whitewater ltd of this amount dollar_figure was used to purchase land for the whitewater project whitewater ltd had agreed to provide credit enhancement for the whitewater bonds by obtaining a letter_of_credit to arrange for this letter_of_credit whitewater ltd entered into an agreement with mcfc no and gave mcfc no a reimbursement note secured_by a first deed_of_trust on the whitewater project on the same day pursuant to a deposit agreement whitewater ltd transferred the dollar_figure from its developer loan fund at heritage to unified's account at heritage this transaction was made pursuant to an understanding that unified would disburse the bond proceeds as needed for construction this deposit agreement was not revealed to the housing authority or its counsel using the bond proceeds from whitewater's developer loan fund unified then purchased whitewater ltd 's reimbursement note secured_by the first deed_of_trust from mcfc no for dollar_figure mcfc no used this dollar_figure to purchase a settlement annuity_contract from crown life_insurance co this was the whitewater guaranteed investment contract or whitewater gic thus the source of the funds from which the whitewater bonds would be paid was now crown life_insurance co similar transactions also took place on date with the dollar_figure proceeds of the ironwood bonds these proceeds were deposited in an ironwood ltd account at heritage ironwood ltd gave a reimbursement note secured_by a similar mortgage on the ironwood property to mcfc no in exchange for a letter_of_credit securing payment of the ironwood bonds but again without the knowledge of the housing authority ironwood ltd deposited the dollar_figure proceeds with unified using these proceeds unified purchased the ironwood reimbursement note from mcfc no for dollar_figure8 mcfc no used this latter amount to purchase a settlement annuity_contract from crown life_insurance co this was the ironwood guaranteed investment contract or ironwood gic although most of the bond proceeds went into the gic's substantial sums were used to pay fees including fees to stubbeman unified and mcfc nos and the housing authority however only received reimbursement of administrative fees of dollar_figure in connection with the issuance of the ironwood bonds and dollar_figure with respect to the whitewater bonds once the money went into the gic's it was there irrevocably although the proceeds available to buy the gic's were diminished by numerous fee payments because the gic's paid interest at higher rates than the bonds the remaining proceeds were sufficient to guarantee payment of both principal and interest to the holders of the bonds in fact the payments yielded by the whitewater and ironwood gic's exactly equaled the debt service requirements needed to pay the bondholders pursuant to collateral security agreements mcfc nos and pledged the whitewater and ironwood gic's as security and as sources of payment to the trustee so that the trustee might make scheduled payments to the whitewater and ironwood bondholders events after date standard poor's rating service noted that payment of principal and interest for the bonds was secured_by guaranteed investment contracts issued by a solid insurance_company this security was sufficient for standard poor's to issue a triple-a rating for the bonds nevertheless the effect of the diversion of bond proceeds from the developer loan fund to the purchase of the gic's was that no moneys were available to be expended on construction of the projects mr etchegoyen of sbe the general_partner of the whitewater and ironwood developers sought funds from the deposit agreements with unified so that he might undertake construction of the projects but unified refused when he sought to determine why he could not get the funds mr tetrick the president of unified provided him with excuses saying that mr tetrick would have to check with mr keefe who headed the mcfc entities in the absence of funds the whitewater project was not constructed in an assignment dated date unified assigned its rights under the ironwood reimbursement note to far west savings and loan association which replaced unified as the construction lender sbe issued a new note to far west savings secured_by a deed and an assignment of rents the deed identified the ironwood bonds at issue and stated in pertinent part the proceeds of the bonds are to be loaned to trustor for the purpose of providing construction and permanent financing for the acquisition of that certain real_property situate d in the county of riverside the ironwood project currently operating under the name cross creek village was completed in date with funds borrowed from far west savings and loan association the resulting capital construction costs allocated to the ironwood project were more than percent of the face_amount of the ironwood bonds when they were occupied percent of the apartments were occupied by persons of low_or_moderate_income sbe suffered severe financial reverses as a result of defaulting on these projects and mr etchegoyen eventually lost his company to his creditors in mr newman pleaded guilty to criminal charges in connection with the issuance of other purported tax-exempt_bonds that supposedly closed on date mr mccown resigned from dlj and in pleaded guilty to aiding_and_abetting the filing of false tax returns in connection with the matthews wright tax-exempt_bond transactions mr goldberg was indicted with others in connection with certain bond transactions in the territory of guam and negotiated a plea arrangement petitioners' bond purchases on date harbor bancorp acquired whitewater bonds with a face_amount of dollar_figure in the same month the keiths acquired ironwood bonds with a dollar_figure face_amount and whitewater bonds with a face_amount of dollar_figure harbor bancorp received dollar_figure of interest on the whitewater bonds in each of the years and the keiths received dollar_figure of interest on the whitewater and ironwood bonds in each of the years and neither harbor bancorp nor the keiths included the interest received on the bonds in the gross_income that they reported on their federal_income_tax returns for the years in issue on date the commissioner notified the housing authority that the interest_paid on the bonds would be treated as taxable_income to the bondholders unless the housing authority paid to the united_states the amount required by sec_148 which the commissioner determined to be dollar_figure with respect to the whitewater bonds and dollar_figure with respect to the ironwood bonds the housing authority refused to make such payments opinion sec_103 generally excludes interest earned on state and local_government bonds from taxable_income this exclusion however does not apply to arbitrage_bonds sec_103 sec_103 defines an arbitrage_bond generally as a bond the proceeds of which are reasonably expected to be used to acquire higher_yielding_investments sec_148 provides that if the requirements of sec_148 are not met state and local_government bonds will be treated as arbitrage_bonds respondent's primary argument is based on sec_148 accordingly we will first consider whether the bonds should be treated as arbitrage_bonds under sec_148 5on date the housing authority filed an action in the u s district_court in los angeles california seeking a preliminary injunction enjoining the internal_revenue_service from declaring the interest on the bonds taxable on date judge marshall of the district_court granted a preliminary injunction on date she dissolved the injunction ruling that the court lacked jurisdiction no decision on the merits was entered sec_103 provides that any arbitrage_bond shall be treated as an obligation not described in subsection a or sec_148 was enacted by the tax_reform_act_of_1986 and it is applicable to bonds issued after date tax_reform_act_of_1986 publaw_99_514 100_stat_2664 thus our initial determination must be whether the bonds were issued on date as petitioners contend or on date as respondent contends this is a mixed question of fact and law and we adopt the following analysis and findings of the trial judge regarding the date on which the bonds were issued date_of_issue is defined in sec_1 b income_tax regs as the date on which there is a physical delivery of the evidences of indebtedness in exchange for the amount of the issue_price for example obligations are issued when the issuer physically exchanges the obligations for the underwriter's or other purchaser's check 7tra sec_1314 100_stat_2664 provides except as otherwise provided in this subsection in the case of a bond issued after date sec_103 of the code shall be treated as including the requirements of sec_148 of the 1986_code in order for sec_103 of the code to apply 8respondent insists that the proper definition of issue_date for the bonds involved here is that contained in sec_1_150-1 sec_57 fed reg date which provides date_of_issue the date_of_issue of a bond is the first day on which there is physical delivery of the written evidence of the bond in exchange for the purchase_price such day shall not be earlier than the first day on which interest begins to accrue on the continued courts have never regarded the simple expedient of drawing up papers as controlling for tax purposes when the objective realities are to the contrary 327_us_280 here the hastily drawn up papers used at the putative closings on date utterly fail to reflect objective reality the alleged payment for the bonds took the form of share drafts from starter kits drawn on nonexistent accounts at a jersey city credit_union the agent of the trustee promptly endorsed these items without_recourse to the trustee to the order of an undercapitalized institution located in saipan that had recently lost its banking license in exchange the trustee took the saipan institution's investment agreements if on date --the alleged date_of_issue --the trustee had sought either to cash the share drafts or to collect upon its investment agreements it would have been unsuccessful neither the share drafts nor the investment agreements had any substance behind them these items fell embarrassingly short of representing actual payment for the bonds within the meaning of the commissioner's regulations accordingly the date_of_issue of the bonds was not date but rather date when actual funds were transferred from security pacific continued bond for federal_income_tax purposes suffice it to say our determination as to the date_of_issue would be the same under either version bank to chase manhattan bank and subsequently to heritage to the credit of the developer partnerships and then to unified because the bonds were issued after date sec_148 applies sec_148 provides that a bond shall be treated as an arbitrage_bond unless the amount described in sec_148 is paid to the united_states such amount is equal to the sum of a the excess of-- i the amount earned on all nonpurpose_investments other than investments attributable to an excess described in this subparagraph over ii the amount which would have been earned if such nonpurpose_investments were invested at a rate equal to the yield on the issue plus b any income attributable to the excess described in subparagraph a sec_148 payments required by sec_148 are generally required to be made pincite-year intervals each required_installment must be in an amount that ensures that percent of the amount described in sec_148 has been paid and full payment must be made with the last installment sec_148 sec_148 provides in part except to the extent provided by the secretary the amount which is required to be paid to the united continued failure to pay the required amount results in the bond's being treated as an arbitrage_bond which results in the loss of tax- exempt status the parties have stipulated that no payments required by sec_148 were made to the united_states therefore if the whitewater and ironwood gic's constitute nonpurpose_investments of the proceeds of the bonds and these investments earned a higher rate of return than the yield rate on the bonds then the bonds must be treated as arbitrage_bonds pursuant to sec_148 a nonpurpose_investment is defined as any investment_property that is acquired with the gross_proceeds of a bond issue and is not acquired to carry out the governmental purpose of the issue sec_148 gross_proceeds include any amounts actually or constructively received from the sale of the bonds as well as any amounts received from investing the original_proceeds continued states by the issuer shall be paid in installments which are made at least once every years each installment shall be in an amount which ensures that percent of the amount described in paragraph with respect to the issue at the time payment of such installment is required will have been paid to the united_states the last installment shall be made no later than days after the day on which the last bond of the issue is redeemed and shall be in an amount sufficient to pay the remaining balance of the amount described in paragraph with respect to such issue there is no dispute that the housing authority of riverside county has not made such a payment within the time prescribed by sec_148 of the bond issue sec_148 sec_1_148-8 - income_tax regs the whitewater and ironwood gic's were acquired with the gross_proceeds of the whitewater and ironwood bond issues respectively these proceeds were first placed in developer loan fund accounts and then transferred to unified unified then transferred most of these proceeds to the mcfc entities which in turn used them to purchase the gic's following the flow of funds on date it is clear that dollar_figure of whitewater bond proceeds and dollar_figure of ironwood bond proceeds were expended to acquire the gic's the governmental purpose for the issuance of the whitewater and ironwood bonds was the construction of low- and moderate-income multifamily housing projects the gic's were not acquired to carry out this governmental purpose accordingly the gic's constituted nonpurpose_investments within the meaning of sec_148 petitioners argue that the gic's do not constitute nonpurpose_investments because neither the housing authority nor the developer made an investment decision petitioners ask this court to construe the meaning of nonpurpose_investment to exclude any unauthorized investmentdollar_figure however the statute does 10petitioners also argue that the treasury's regulation defining nonpurpose_investment is invalid because the definition therein is broader than the definition in the statute we fail to see a significant difference in the definitions sec continued not provide such an exclusion sec_148 defines a nonpurpose_investment broadly to include any investment_property that is acquired with the gross_proceeds of an issue and is not acquired to carry out the governmental purpose of the issuedollar_figure while the housing authority did not directly purchase the gic's continued f a defines nonpurpose_investment as any investment_property that is acquired with the gross_proceeds of an issue and is not acquired to carry out the governmental purpose of the issue sec_1_148-8 income_tax regs defines nonpurpose_investment as any investment that is not a purpose_investment purpose_investment is defined as any investment that is allocated to the gross_proceeds of an issue and that is acquired to carry out the governmental purpose of the issue sec_1 e income_tax regs in any event we have relied upon the statutory definition for purposes of our holding sec_148 provides definitions --for purposes of this subsection and subsections c and d -- a nonpurpose_investment --the term nonpurpose_investment means any investment_property which-- i is acquired with the gross_proceeds of an issue and ii is not acquired in order to carry out the governmental purpose of the issue b gross_proceeds --except as otherwise provided by the secretary the gross_proceeds of an issue include-- i amounts received including repayments of principal as a result of investing the original_proceeds of the issue and ii amounts to be used to pay debt service on the issue and presumably did not intend that the bond proceeds be used to purchase the gic's the gic's were in fact purchased with the proceeds of the bonds and committed to provide funds for the repayment of principal and interest on the bonds rather than for the governmental purpose of constructing multifamily housing thus the gic's fall within the statutory definition of nonpurpose_investments next we must determine whether there was an amount earned on the nonpurpose_investments that exceeded the amount that would have been earned if the nonpurpose_investments had been invested at a rate equal to the yield on the bond issues hereinafter sometimes referred to as the excess_amount sec_148dollar_figure an amount earned within the meaning of sec_148 is an amount actually or constructively received by the bond issuer from the nonpurpose_investment see sec_1_148-2 sec_1_148-8 income_tax regsdollar_figure here the amounts earned on sec_148 contains special rules for applying par petitioners make no claim that these special rules require any modification to the computation of the excess_amount defined in sec_148 and we find nothing in par that would modify the literal application of par to the facts in this case sec_1_148-2 income_tax regs provides the term receipt means with respect to an investment allocated to an issue any amount actually or constructively received with respect to the investment except as provided in sec_1_148-4 receipts are not reduced by selling commissions administrative expenses or similar expenses continued the gic's were constructively received by the housing authority because the proceeds of the gic's were used to pay the debt service on the bonds that the housing authority had issueddollar_figure logic indicates that the amount earned on the nonpurpose_investments the gic's was substantially in excess of the amount which would have been earned if the amounts invested in the gic's had been invested at a rate equal to the yield on the bond issues the amount available to buy the gic's--the bond proceeds--had been diminished by substantial fee payments and by the purchase of land nevertheless the payments yielded by the whitewater and ironwood gic's exactly equaled the debt service payments specified in the bond documents because an amount that was substantially less than the bond proceeds was invested in the gic's and because the gic's nevertheless generated enough revenue to pay the bonds' debt service requirements it follows that the gic's paid interest at higher rates than the yield on the bonds it further follows that amounts earned on the continued sec_1_148-8 income_tax regs provides the term investment_proceeds means with respect to an issue any amounts actually or constructively received from investing original_proceeds of the issue 14satisfaction of a debtor's obligation by means of a third party's payment to the creditor is the equivalent of receipt by the debtor 279_us_716 47_tc_65 see 462_f2d_403 5th cir investment of a given sum at the rate of the higher yielding gic's would substantially exceed amounts earned upon investment of that same sum at the yield rate of the bonds the regulations calculate the excess_amount to be paid to the united_states as the future value of all nonpurpose receipts over the future value of all nonpurpose payments sec_1 a and income_tax regs receipts are defined to include any amount actually or constructively received with respect to the investment but not reduced by administrative or similar expenses sec_1_148-2 income_tax regsdollar_figure payments are defined to include the amount of gross_proceeds of the bond issue to which the investment is allocated not including administrative or similar expenses whether or not the investment was directly purchased with such gross_proceeds sec_1_148-2 and ii income_tax regs the parties have stipulated the schedule of payments for and receipts pursuant to the whitewater gic as follows date payment receipt dollar_figure dollar_figure big_number big_number big_number big_number big_number 15for an investment held at the end of a computation period the term receipt includes the fair_market_value of the investment at the end of that period sec_1_148-2 income_tax regs big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number similarly the schedule of payments for and receipts pursuant to the ironwood gic has been stipulated by the parties as follows date payment receipt dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number utilizing the procedures outlined in sec_1_148-2 and sec_1_148-8 income_tax regs respondent has undertaken to show how much the amount earned on the gic's exceeded the amount which would have been earned if the gic's had been invested at a rate sec_148 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section equal to the yield on the bond issues these calculations indicate that the yield of the whitewater gic was percent and the yield of the whitewater bonds was percent as of date the first computation_date respondent's calculations indicate that the future value of the earnings on the whitewater gic exceeded the amounts that would have been earned if the gic were invested at the yield rate of the whitewater bonds by dollar_figuredollar_figure equivalent calculations for the ironwood bonds show that the yield on the ironwood gic was again percent while the yield on the ironwood bonds was percent generating an excess of dollar_figure as of the 17respondent computed this excess as follows days payment receipt future value to comp big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure -457 dollar_figure dollar_figure -635 dollar_figure dollar_figure -817 dollar_figure dollar_figure -996 big_number dollar_figure dollar_figure respondent used the same procedure in calculating the excess_amount for the ironwood bonds first computation_date according to respondent in their briefs petitioners did not attempt to refute respondent's calculations we are convinced that the amounts earned on the gic's substantially exceeded the amounts which would have been earned if the gic's had paid a rate equal to the yield of the bonds petitioners do not seriously contend otherwise we need not and do not decide the exact amount of that excess in order to hold that the bonds should be treated as arbitrage_bonds within the meaning of sec_148 it is sufficient to find as we do that the amount earned on the nonpurpose_investments the gic's substantially exceeded the amount that would have been earned if the nonpurpose_investment had been invested at a rate equal to the yield on the bond issues and that the bond issuer failed to pay the amount of that excess to the united_states at the required time petitioners argue that a literal reading of sec_148 should not apply to the bonds at issue because the statute was intended only to recapture the economic benefit received by the issuer petitioners cite 692_f2d_128 d c cir affg 77_tc_656 for the proposition that a bond issuer must realize an economic benefit in order to trigger the arbitrage provisions in state of washington this court concluded that the general arbitrage provisions of sec_103 were intended to apply only where the issuer of the bond realized an economic benefit as a result we held that the costs of issuing the bonds including underwriting costs should be taken into account in determining the existence of arbitrage the court_of_appeals for the district of columbia circuit affirmed in when congress enacted sec_148 it specifically reversed washington v commissioner supra the bill provides that under all arbitrage restrictions applicable to tax-exempt_bonds the yield on an issue is determined based on the issue_price taking into account the code rules on original_issue_discount and discounts on debt instruments issued for property sec_1273 and sec_1274 this amendment reverses the holding in the case state of washington v commissioner supra s rept pincite 1986_3_cb_1 the committee explained the reason for this change as follows the committee believes it is important for issuers of tax-exempt_bonds to pay the costs associated with their borrowing the bill provides that the costs of issuance including attorneys' fees and underwriters' commissions must be paid_by the issuers or beneficiaries of the bonds rather than recovered through arbitrage profits at the federal government's expense the committee believes that this restriction will result in a more efficient use of tax-exempt_financing as borrowers will more closely monitor the costs of their borrowing however the committee intends to monitor the effect of these provisions to determine whether further restrictions on costs such as attorneys' fees and underwriters' commissions are needed s rept supra pincite c b vol pincite from this it is clear that when congress enacted sec_148 it did not want to permit the investment of tax-exempt_bond proceeds in higher_yielding_investments the income from which would be used to recover costs associated with the bond issue in the instant case that is exactly what happened when all the smoke had cleared the underwriters bankers and attorneys had received substantial amounts from the bonds' proceeds and the repayment of those bonds had been secured_by the purchase of the gic's the relatively small amount left was insufficient to accomplish the governmental purpose of the bonds petitioners next argue that sec_148 should not apply when the governmental issuer of the bonds did not intend that the bond proceeds be invested in higher yielding nonpurpose obligations however the literal provisions of sec_148 and make no reference to the issuer's intent rather the language of sec_148 is computational in nature and unambiguousdollar_figure 18there is no need to resort to legislative_history unless the statutory language is ambiguous in 115_sct_1754 the supreme court recently stated in the ordinary case absent any indication that doing so would frustrate congress's clear intention or yield patent absurdity our obligation is to apply the statute as congress wrote it bfp v resolution trust corp u s souter j dissenting courts should not rely on inconclusive statutory history as a basis for refusing to give effect to the plain language of an act of congress particularly when the legislature has specifically defined the controverted term the statutory context of sec_148 also supports a literal application of its terms the general definition of an arbitrage_bond is contained in sec_103 an arbitrage_bond within the meaning of that section is one that the issuer reasonably expected to produce arbitrage if an issuer reasonably expected to earn arbitrage with bond proceeds the bonds are not tax exempt sec_148 is an additional arbitrage restriction it was intended to restrict arbitrage even further than the historic reasonable_expectation_test in its explanation of the new sec_148 provisions the senate_finance_committee report states the bill generally extends to all tax-exempt_bonds including refunding issues additional arbitrage restrictions similar to those presently applicable to most idbs and to qualified_mortgage bonds these restrictions requiring the rebate of certain arbitrage profits and limiting investment of bond proceeds in nonpurpose obligations are in addition to the general arbitrage restrictions for all tax-exempt_bonds s rept supra pincite c b vol pincite emphasis added see also h rept 1986_3_cb_1 there is no indication in the statute or legislative_history that congress wanted to limit sec_148 to situations where the issuer intended or reasonably expected to earn arbitrage were we to superimpose an intent requirement onto sec_148 that section would become redundant sec_103 already defined arbitrage_bonds as those whose proceeds the issuer reasonably expected at the time of issue would be used to produce arbitrage for bonds issued after date the general definition of an arbitrage_bond appears in sec_148 sec_148 expanded the definition to include not only bonds that the issuer reasonably expected at the time of issuance would produce arbitrage but also bonds whose proceeds were at any time intentionally used by the issuer to acquire higher_yielding_investments arbitrage_bonds within the definition of sec_103 and sec_148 are not tax exempt and there are no statutory provisions allowing the issuer to attain or regain tax exempt status by paying the amount of arbitrage earnings to the federal government in contrast a bond's treatment as an arbitrage_bond under sec_148 depends first upon whether a payment to the united_states is required by sec_148 this cannot be ascertained until after the date the state_or_local_government bonds are issued and after the nonpurpose_investment is made the first computation_date for making this determination is normally years after the original bond issue furthermore sec_148 and does not treat a bond as an arbitrage_bond merely because of the existence of excess earnings within the meaning of sec_148 rather it is the existence of such excess based on a mathematical calculation plus the failure of the issuer to pay the excess_amount to the federal government that triggers arbitrage_bond treatment and the resulting loss of tax-exempt status the regulations under sec_148 are consistent with the statute and legislative_history in that they are mechanical in nature and require no reference to the issuer's intent or expectations the sec_148 amount is defined as the excess of the future value of all nonpurpose receipts over the future value of all nonpurpose payments sec_1_148-2 income_tax regs receipts are defined broadly to include any amount actually or constructively received with respect to the investment as well as the fair_market_value of the investment at the end of a computation period sec_1_148-2 iii income_tax regs payments are also defined broadly and include the amount of gross_proceeds of the issue to which the investment is allocated whether or not the investment was directly purchased with such gross_proceeds sec_1_148-2 and ii income_tax regs if the receipts exceed the payments there is an amount that must be paid to the united_states in order to avoid treatment as an arbitrage_bond it is clear that the investments in the gic's earned a higher rate of return than the yield on the bonds this produced an excess_amount within the meaning of sec_148 it is also clear that some of the excess was used for purposes that congress did not want to subsidize through federal tax exemptions congress provided that the exempt status of such bonds could be maintained only if the issuer paid the excess_amount as defined in sec_148 to the united_states here the issuer has thus far refused to pay that amount accordingly we hold that the whitewater and the ironwood bonds are to be treated as arbitrage_bonds pursuant to sec_148 and that the interest earned thereon is includable in petitioners' incomedollar_figure because we have determined that the bonds are to be treated as arbitrage_bonds under sec_148 we must address some of the other arguments advanced by petitioners petitioners contend that respondent lacks the authority to tax the bondholders and that her sole remedy is to disqualify the issuer from certifying the nonarbitrage status of its tax-exempt_bonds in the future under sec_1 a iv income_tax regs the regulation cited by petitioners neither states nor implies such a proposition petitioners have cited no authority to show why the decertification remedy is inconsistent with the commissioner's concurrent duty to collect income taxes on interest from bonds that are not exempt from tax under sec_103 see sec_6212 sec_7601 it is not uncommon for the commissioner to have a variety of ways to carry out her duties see eg 78_tc_100 19the parties addressed the following additional issues on brief whether the bonds are arbitrage_bonds within the meaning of sec_103 whether the bonds are taxable industrial_development_bonds within the meaning of sec_103 and with respect to one of the involved bond issues whether the public approval requirement set forth in sec_103 was satisfied however because we hold that the bonds are to be treated as arbitrage_bonds under sec_148 we need not decide these issues petitioners also argue that respondent has impermissibly discriminated against them by taxing them on the bond proceeds while in other cases respondent has settled with the issuersdollar_figure this argument is wide of the mark it is the responsibility of this court to apply the law to the facts before it and to determine the tax_liability of petitioners before it the commissioner's treatment of other taxpayers has generally been considered irrelevant in making that determination 76_tc_222 citing 64_tc_453 to establish illegal discrimination by the commissioner petitioners must show more than the fact that they have been treated less favorably than other similarly situated taxpayers petitioners must also show that such allegedly discriminatory treatment is based upon impermissible considerations such as race religion or the desire to prevent the exercise of constitutional rights 74_tc_720 petitioners have not shown in the first instance that other similarly situated taxpayers received better treatment in addition petitioners have not demonstrated that respondent has used impermissible criteria in determining the deficiencies in 20any settlements with bond issuers may well have included the issuers' payment of an amount pursuant to sec_148 the housing authority of riverside county has made no such payment issue petitioners may be as they allege the first bondholders to be taxed upon interest received from purportedly tax-exempt_bonds that fail to meet the requirements for tax exemption however that does not mean that they have been targets of impermissible discriminationdollar_figure finally we realize that under our holding it is the bondholders rather than the bond issuer that bear the immediate brunt of the issuer's failure to pay the amount required by sec_148 however the statutory exemption from federal tax for interest on state and local_government bonds is conditioned on the requirement that the bond issuer pay the amount required by sec_148 and exclusions from taxable_income are to be narrowly construed commissioner v schleier 21petitioners rely on 343_f2d_914 to support their claim of discrimination in that case one of ibm's competitors had obtained a ruling from the commissioner that certain equipment was exempt from an excise_tax ibm sought a similar ruling for similar equipment which the commissioner finally denied years later at the time of the denial the commissioner prospectively revoked the favorable ruling that ibm's competitor had received but the competitor had already enjoyed several years of favorable tax treatment the court of claims found that this course of conduct constituted manifest and unjustifiable discrimination and its effect was to favor the other competitor so sharply that fairness called upon the commissioner if he could under sec_7805 to establish a greater measure of equality f 2d pincite we find that the present case is distinguishable from ibm the present case does not involve a determination by the commissioner which has the effect of penalizing petitioners and favoring similarly situated taxpayers so as to give them a significant competitive or financial advantage u s ___ ___ 115_sct_2159 the simple fact is that the statutory requirements for exempting the interest earned on the bonds have not been met as with other debtor- creditor relationships the risk that the issuer of bonds will not live up to the responsibilities undertaken when it represented the quality of its obligations must be born by the bond purchasers one might also sympathize with the situation of the housing authority of riverside county however it seems clear that as between it and the federal government the housing authority should bear responsibility for what happened the housing authority issued the bonds and selected those who were responsible for implementing their issuance and applying the proceeds congress clearly wanted bond issuers to be responsible for meeting the requirements for tax exemption the housing authority certified that the bonds would qualify for tax exemption like any other local_government bond issuer the housing authority was responsible for paying any amount required by sec_148 regardless of whether it intended to generate the excess described in sec_148 it has thus far chosen not to do so unfortunately for its bondholders the statutorily required result of this choice is that the interest on the bonds is not exempt from federal taxation decisions will be entered for respondent reviewed by the court hamblen chabot gerber wright parr wells whalen colvin beghe chiechi laro foley and vasquez jj agree with this majority opinion swift j concurs in the result only halpern j concurring i agree with the majority's opinion except in one respect the majority's reliance on tracing the bond proceeds into the gic's i am not convinced that the statute sec_148 contemplates tracing and i would rely on a different rationale viz that the issuer the housing authority itself invested in the gic's the key to the majority's analysis concerning sec_148 is in the following paragraph the whitewater and ironwood gic's were acquired with the gross_proceeds of the whitewater and ironwood bond issues respectively these proceeds were first placed in developer loan fund accounts and then transferred to unified unified then transferred most of these proceeds to the mcfc entities which in turn used them to purchase the gic's following the flow of funds on date it is clear that dollar_figure of whitewater bond proceeds and dollar_figure of ironwood bond proceeds were expended to acquire the gic's the governmental purpose for the issuance of the whitewater and ironwood bonds was the construction of low- and moderate-income multifamily housing projects the gic's were not acquired to carry out this governmental purpose accordingly the gic's constituted nonpurpose_investments within the meaning of sec_148 majority op p petitioners attempt to rebut the majority's conclusion about the gic's by conceding that yes the bond proceeds are traceable into the gic's but arguing that the gic's were an unauthorized investment in effect petitioners' argument is that whatever in fact happened to the bond proceeds the housing authority did not do it some other guys thieves did it id p the majority makes plain that to the majority it does not matter who invested the bond proceeds in the gic's so long as someone anyone invested the bond proceeds in the gic's while the housing authority did not directly purchase the gic's and presumably did not intend that the bond proceeds be used to purchase the gic's the gic's were in fact purchased with the proceeds of the bonds and committed to provide funds for the repayment of principal and interest on the bonds rather than for the governmental purpose of constructing multifamily housing thus the gic's fall within the statutory definition of nonpurpose_investments id pincite sec_148 defines the term nonpurpose_investment the operative provision however is sec_148 which provides that the rebatable excess of an arbitrage_bond is determined by starting with the amount earned on all nonpurpose_investments an important question of course is investment by whom the majority's analysis implicitly leads to the conclusion that if a lends bond proceeds to b who lends them to c who makes an investment of the bond proceeds that in a's hands would be a nonpurpose_investment the bonds issued by a can be arbitrage_bonds under sec_148 a's balance_sheet however shows only b's obligation and the only investment made by a is in a loan to b the majority's analysis in effect attributes c's use of the bond proceeds to a generally unless there is some special arrangement between the parties to a loan we would not attribute the actions of the borrower to the lender if a lends money to b who without any instruction from a buys drugs with the money we do not attribute the drugs to a a pertinent regulation is sec_1 f income_tax regs which provides in general a state_or_local_governmental_unit shall allocate the cost of its acquired obligations to the unspent proceeds of each issue of governmental obligations issued by such unit emphasis added the majority fails to state who it thinks is making the nonpurpose_investments in the gic's if it is any person other than the housing authority then the majority fails adequately to emphasize and justify its tracing rationale i would not attempt to justify a tracing rationale i think that on the facts of this case we can find that the housing authority made nonpurpose_investments i would do so as follows the financing plan was that the housing authority would lend the bond proceeds to the developers and in consideration thereof receive the developer notes and the benefit of the letters of credit the letters of credit were to be secured_by the gic's indeed the expectation was that the letters of credit would be the exclusive source of repayment to the housing authority and on the bonds the first paragraph of the first page of the secondary offering statement of the ironwood bond issue states in part the parties agree that sec_1 f income_tax regs is the appropriate regulation governing the allocation of investments to bond proceeds in the case of the bonds in issue the bonds are secured_by and are paid solely from a direct pay letter_of_credit issued by mercantile capital finance corporation no the credit institution to secure and provide the source of repayment of the principal of and interest on a loan to be made to the developer to finance the development as hereinafter defined with respect to which the bonds are issued the sole source of payment of the letter_of_credit is a guaranteed investment contract described herein the payments on which are to be made to the first national bank of commerce new orleans louisiana as collateral agent the collateral agent the secondary offering statement for the whitewater bonds is identical except that mercantile capital finance corporation mcfc no is substituted for mcfc no the letters of credit secured_by the guaranteed investment contracts were thus in substance if not in form investment_property held by the housing authority i say that for the following reasons the letters of credit were to be the source of funds to discharge the housing authority's nominal obligation to repay the bonds the developer notes were of no economic consequence to the housing authority or to the bondholders neither the housing authority nor the bondholders necessarily cared whether the developer notes were paid indeed it is difficult to see how if the deal had gone as planned the developers could have paid off both the developer notes and the reimbursement notes issued to pay for the letters of credit based on that rationale i would say that the letters of credit were acquired by the housing authority and were not acquired in order to carry out the governmental purpose of the issue accordingly the letters of credit constitute nonpurpose_investments within the meaning of sec_148 my analysis does not turn on the diversion of the bond proceeds from the contemplated purposes of the bond issues thus it should answer the criticism of judge jacobs as to the reasonable expectations of the housing authority officials on date the date on which the majority finds and judge jacobs agrees the bonds were issued as of that date apparently the black boxes referred to by judge jacobs jacobs j dissenting op note had been designed as integral parts of the bond financings and were known to or should have been known to the housing authority beghe j concurring i agree with and have joined the majority opinion that the bonds in question were taxable arbitrage_bonds within the meaning of sec_148 the bond proceeds were used to purchase investments that were not acquired to carry out the governmental purpose those investments produced excess earnings under sec_148 and the issuer has failed to rebate the amount of the excess earnings to the united_states in enacting sec_148 of the 1986_code congress repudiated the holding of washington v commissioner 77_tc_656 affd 692_f2d_128 d c cir and thereby made clear that amounts earned on nonpurpose_investments are not limited to amounts that directly inure to the issuer they also include excess earnings that enable more than a de_minimis part of the bond proceeds to be diverted to pay underwriters bond and tax counsel and other service providers see s rept pincite 1986_3_cb_1 as a result the interest on the bonds ostensibly issued by the riverside housing authority was not excludable from the income of the bondholders under sec_103 i write separately to focus on three additional grounds the first two of which were also advanced by respondent for holding taxable the bonds in this case and the bonds in other pending cases i i believe that the bonds in question were arbitrage_bonds on the date_of_issuance under sec_103 as enacted by the tax reform act of publaw_91_172 83_stat_487 contrary to judge jacobs dissenting op p i believe that the riverside housing authority failed to show as of the date_of_issuance in date that it did not reasonably expect that the proceeds would be invested in higher yield obligations on the subject of reasonable expectations petitioners are off base in arguing that if our decision goes against them the standard of care required of state and local issuers will have been retroactively made higher than it was or should have been at the time the deals were done i agree with respondent that the issuer's standard of care set forth in sec_1_148-1 income_tax regs the reg is basically no different from what was required under the regulation in effect in sec_1 a income_tax regs the reg even if there may now be a higher level of consciousness among state and local bond issuers and their counsel about the levels of due diligence required reasonableness is an objective and normative standard by any such standard the riverside housing authority and its counsel were egregiously and inexcusably lax in failing to monitor the whitewater and ironwood transactions and in allowing the messes to happen ii in addition to being arbitrage_bonds the bonds were also taxable industrial_development_bonds under sec_103 of the code petitioners have conceded that the whitewater and ironwood bonds were industrial_development_bonds within the meaning of what i have in mind here was said by judge learned hand in the landmark tort case in which he made it clear that a normative standard of care and reasonableness--that courts are authorized to determine and impose--trumps the customary practices of a particular industry is it then a final answer that the business had not yet generally adopted receiving sets there are no doubt cases where courts seem to make the general practice of the calling the standard of proper diligence we have indeed given some currency to the notion ourselves indeed in most cases reasonable prudence is in fact common prudence but strictly it is never its measure a whole calling may have unduly lagged in the adoption of new and available devices it never may set its own tests however persuasive be its usages courts must in the end say what is required there are precautions so imperative that even their universal disregard will not excuse their omission but here there was no custom at all as to receiving sets some had them some did not the most that can be argued is that they had not yet become general certainly in such a case we need not pause when some have thought a device necessary at least we may say that they were right and the others too slack the statute does not bear on this situation at all it prescribes not a receiving but a transmitting set and for a very different purpose to call for help not to get news we hold the tugs therefore because had they been properly equipped they would have got the arlington reports the injury was a direct consequence of this unseaworthiness the t j hooper v northern barge corp 60_f2d_737 2d cir citations omitted sec_103 of the code on the ground that the proceeds of both issues were to be used directly in any trade_or_business carried on by any person who is not an exempt_person the only dispute on this issue is whether the bonds qualified under sec_103 which provides that an industrial_development_bond will not be taxable under sec_103 if it is part of an issue substantially_all of the proceeds of which are to be used to provide emphasis added various exempt facilities the question is the meaning of the phrase are to be used both the whitewater and the ironwood issues were industrial_development_bonds under sec_103 because the proceeds were to be lent to private for-profit developers for the purpose of constructing apartment projects to be used in a private trade_or_business and repayment of the bonds was to be secured directly or indirectly by the apartment projects and the income they produced although the documents provided that the whitewater bonds and the ironwood bonds were to fund the construction of residential rental properties that would meet the percent low-income set-aside_requirements of sec_103 what is in dispute is whether substantially 2respondent concedes that the ironwood project met the low- income set-aside_requirements of sec_103 all the proceeds of the whitewater and ironwood bonds were to be used for residential_rental_property while the phrase in sec_103 is are to be used the statutory sentence does not stop there but sets forth low- income residence requirements that must be met at all times during the qualified_project_period thus compliance requires examination of actual events occurring after the issue_date it would be illogical to suggest that expectations controlled until the units were occupied and that thereafter actual events would control such a reading would put a party that never tried to build the residential_rental_project in a better position than a party who built the project but inadvertently failed to satisfy the low-income requirements under sec_1_103-8 and iii income_tax regs the reg issuers are permitted a reasonable period of time to correct noncompliance sec_1_103-8 and income_tax regs the reg makes clear that satisfaction of the residential_rental_property exception of sec_103 requires more than just a good_faith hope or assumption that the proceeds of a bond issue will be properly applied sec_1_103-8 income_tax regs the reg provides that a post-issuance nonconforming change will vitiate the exemption--retroactive to the original issue date--unless corrected within a reasonable_time examples and of sec_1_103-8 income_tax regs the reg illustrate this rule in example years after constructing a qualified_residential_rental_project corporation p the developer and owner converted percent of the units into nonqualifying condominium units and repaid the loan to state x the bond issuer which in turn redeemed the bonds the example concludes that the bonds were not used to provide residential rental housing within the meaning of sec_103 in example there is a similar disqualifying event the failure of the issuer county z to enforce the percent requirement as a result the bonds are classified as nonexempt industrial_development_bonds retroactive to the date_of_issuance petitioners would construe examples and as inapplicable because the disqualifying actions by the issuers or developers are volitional i believe that the examples do apply to the case at hand because in each of them--as in the case at hand--the governmental issuer fails to enforce the statutory 3see also sec_1_103-8 income_tax regs the reg substantially_all of the proceeds of an issue of governmental obligations are used to provide an exempt facility if or more of such proceeds are so used h conf rept at ii-697 1986_3_cb_1 the conference agreement further provides that at least percent of the net_proceeds of each issue must be used for the exempt facility for which the bonds are issued 489_fsupp_1270 d kan although sec_103 speaks in prospective terms we tend to agree with plaintiffs that the actual distribution of the proceeds will control requirements that are violated by the developer-owner of the project the whitewater project was never built no units were ever built for rental to low- and moderate-income tenants or to anyone else indeed the whitewater project could never have been built with bond proceeds because on date dollar_figure percent of the dollar_figure of the whitewater bond proceeds was invested in a gic that had the same maturity as the bonds the appropriate test is whether the issuer reasonably expects at the time the bonds are issued that substantially_all of the bond proceeds will be devoted to the exempt facility and the issuer thereafter takes steps to ensure that the bond proceeds are used in a manner consistent with those expectations in addition in conduit financing transactions such as whitewater and ironwood the expectations and subsequent conduct of the conduit borrowers the whitewater and ironwood partnerships must also be considered industrial_development_bond financing by definition contemplates significant involvement by nongovernmental parties interest on industrial_development_bonds is exempt from taxation only if the exempt facility rules are met because the exempt facility rules require proceeds to be spent in a specified manner and because a conduit borrower is a necessary party to an exempt facility financing testing compliance with the exempt facility rules in the use at hand requires consideration of the actions of the conduit borrowers the whitewater and ironwood partnerships construing sec_103 to require subsequent conduct in furtherance of the original reasonable expectations is consistent with the statutory language and furthers the statutory purpose sec_103 contains set-aside_requirements that must be met throughout the qualified_project_period a period that begins on the first day in which percent of the project units are occupied if those set-aside_requirements are not met the interest on the bonds is taxable from the date_of_issuance irrespective of the reasonableness of the issuer's expectations at the inception of the deal sec_103 b thus the phrase are to be used looks to how the bond proceeds are actually used not just to how the proceeds were expected to be used at the time the bonds were issued this conclusion is supported by the contrasting language of subsections c and b of sec_103 sec_103 defines an arbitrage_bond as a bond the proceeds of which are reasonably expected to be used emphasis added for higher_yielding_investments compare the clear command of sec_103 to look only at expectations with the language of sec_103 which provides how substantially_all of the proceeds of the bond issue are to be used emphasis added this difference in focus strongly suggests that congress intended two different tests to apply and that the test in sec_103 was intended to be more than a pure expectations test this suggested reading of this statutory provision also prevents bizarre and inappropriate results if only expectations on the date_of_issue are relevant then an issuer who initially planned to have residential_rental_property built but never took steps to assure that the housing project was constructed would be better off under the statute than an issuer who actually caused the housing to be constructed but then inadvertently failed to satisfy the set-aside_requirements such an anomalous result would be the product of petitioners' interpretation of the statute thus substantially_all of the whitewater bond proceeds were not to be used for residential_rental_property within the meaning of sec_103 while respondent concedes that the ironwood project was built and provided housing for low- and moderate-income tenants the ironwood bonds are nevertheless not entitled to tax-exempt status under sec_103 just like the whitewater bonds substantially_all of the bond proceeds dollar_figure of the dollar_figure or percent of the proceeds went directly into a higher yielding gic that had the same maturity as the bonds because the bond proceeds were tied up in the gic another source of funds had to be found to pay for the project that source turned out to be far west savings and loan which made a conventional secured construction loan of dollar_figure to ironwood apartments ltd evidenced by a disbursement agreement promissory note deed_of_trust and other related loan documents except for the relatively modest amount spent to purchase the ironwood land the ironwood project was financed by a conventional mortgage loan from a conventional savings and loan not with bond proceeds given the structure of the deal it could not have been otherwise the lion's share of the ironwood bond proceeds had already been invested in the ironwood gic from date until date when the gic paid off and the bonds were redeemed that is where they stayed the riverside housing authority could not have reasonably expected that substantially_all of the proceeds of the whitewater and ironwood bonds would be used to construct the projects this is because the bond financing documents deprived it the trustee and the conduit borrowers the developers of control_over the bond proceeds and allowed the bond proceeds to be diverted without any agreement the riverside housing authority the trustee and the conduit borrowers had no assurance that the bond proceeds would be used as required by the bond indentures to finance the multifamily housing projects petitioners have argued that the riverside housing authority was duped indeed that the bond proceeds were stolen and judge jacobs seems to agree it was not however reasonable for the riverside housing authority to sponsor a financing structure that permitted it the trustee and the developer to lose control of the bond proceeds like sec_103 sec_103 should not be read to encourage issuers both to be ignorant of the facts prospectively and to remain ignorant and do nothing after the fact because the whitewater and ironwood bonds were not exempt industrial_development_bonds under sec_103 by virtue of sec_103 they were not tax-exempt_bonds under sec_103 petitioners and judge jacobs dissenting op note argue that the diversion of the bond proceeds amounted to involuntary noncompliance under sec_1_103-8 income_tax regs the reg their argument seems to be based on the assumption or assertion that nothing could be done after the fact by the riverside housing authority because the bond proceeds had flowed irrevocably to crown life_insurance co which had issued the gic's judge jacobs states that the bond proceeds were improperly locked into gic's dissenting op note however i don't understand why the riverside housing authority could not have brought a successful action to revoke the gic's and recover the proceeds for use as originally intended if the funds had been unlawfully diverted didn't crown life_insurance co have notice actual or constructive of this fact the answer to these questions may be that the riverside housing authority decided once things started to go badly for the developer that it would be better to leave the bond holders with the continuing better assurance that they would receive interest and principal payments as originally scheduled through the security of the gic's even if such had been the case the security so created must be at the price of the loss of the tax exemption for the interest on the bonds iii although i accept the stipulations of the parties and the findings of the trier of fact as adopted by the majority in the case at hand i'm impelled to raise a question that may be germane to other pending cases if the failures in other cases of the purported government issuers to supervise the receipt and disposition of bond proceeds were as egregious as they were in the case at hand the question that may arise in such other cases is whether the bonds were ever issued or validly issued by the local governments or authorities in the case at hand it might well have been concluded that the riverside housing authority was so out of the loop that under step transaction principles the bond holders were the recipients of nothing more than the obligations of crown life_insurance co or of undivided interests in the gic's--taxable obligations of a private issuer--that were purchased with the bond proceeds for their benefit the housing authority was so lax in failing to see to it that the proceeds were used for the intended purpose as to raise the question whether the housing authority actually had any such purpose thereby calling into question the validity of its purported issuance of bonds as the court_of_appeals for the district of columbia circuit said in washington v commissioner f 2d pincite still states and municipalities should be chary in their issuance of tax-free bonds and their subsequent reinvestment of the proceeds it is a fundamental principle of state and municipal_bond law that the issuing body must have a legitimate independent purpose to sell debt instruments in order to raise moneys l jones the law of bonds and bond securities sec_12 if no such purpose exists the issuance would be violative of local law and should not qualify for the tax exemption that sec_103 provides for validly issued municipal and state bonds the steps in the analysis would be along the following lines the bonds were sold to the public as the housing authority's revenue bonds based on representations that the proceeds would be used to finance construction of the housing projects because the obligations on the bonds were nonrecourse to the housing authority the primary sources of payment of the bond obligations were to be the housing projects and the income streams that the projects were expected to generate contrary to the conception underlying a properly structured black box scheme the proceeds of the bond offerings were irrevocably diverted from the projects on the day 4i have my doubts about the efficaciousness of the black box scheme but under the facts of the purported bond issues of the riverside housing authority that question need not detain us in other cases in which the bond proceeds were diverted in similar fashion of issuance and what was substituted for the projects as security for the obligations to the investors were shell corporations' letters of credit secured_by the gic's what this means is that the so-called originator of the conduit financings the housing authority was eliminated from or never even got into the loop the housing authority as such did not issue its own bonds all that the so-called bonds purportedly issued by the housing authority evidenced were the interests of the bond holders in the gic's which were obligations of a taxable entity the crown life_insurance co as a result the bonds were taxable obligations from their inception all the woofing about reasonable expectations monitoring actual usage the arbitrage rebate rules and the status of the bonds as industrial_development_bonds may well be subsequent questions that one need never get to under a proper tax analysis chabot j agrees with this concurring opinion jacobs j dissenting the majority opinion is premised on the notion that sec_148 is unambiguous thus preventing us from looking beyond the words of the statute in my opinion the majority's mechanical interpretation of sec_148 when applied to the unusual facts of this case leads to a result that does not comport with the rationale behind the promulgation of the arbitrage provisions see 983_f2d_1332 5th cir 881_f2d_801 9th cir accordingly i believe that we should resort to the legislative_history for aid in applying sec_148 to the facts of this case by doing so i conclude as petitioners do that congress did not intend to make the issuers of tax-exempt_bonds here the housing authority of riverside county california the insurers for wrongful actions of those who misuse the bond proceeds to earn arbitrage profits for themselves accordingly i would hold that the bonds issued by the housing authority are not arbitrage_bonds i would further hold that the bonds are nontaxable industrial_development_bonds statutory text should not be read in an atmosphere of sterility but rather in the context of the specific facts and circumstances of each case see 2a singer sutherland statutory construction sec_45 pincite 5th ed the use of literalism suggests that a judge puts on blinders so to speak obscuring from view everything but the text of the statute whose effect on the matter at issue is in question id sec_46 pincite admittedly the bonds were industrial_development_bonds under sec_103 however the bonds come within the exception provided by sec_103 that section provides that the interest on the obligations is not taxable as long as continued ultimately i would hold that the interest on the bonds is excludable from gross_income under sec_103 sec_103 provides that a taxpayer's gross_income does not include interest earned on the obligations of a state or a political_subdivision of a state this exemption has been a feature of the internal_revenue_code ever since the federal_income_tax was adopted in s rept pincite 1969_3_cb_423 the purpose of this exemption is to assist state and local governments by allowing them to issue marketable bonds at interest rates below those of corporate and federal securities see eg 77_tc_656 affd 692_f2d_128 d c cir cong rec big_number daily ed date statement of senator ribicoff continued substantially_all of the proceeds are to be used to construct residential_rental_property where percent or more of the units in each project are to be occupied by individuals of low_or_moderate_income such obligations are referred to in the body of this dissent as nontaxable industrial_development_bonds pursuant to sec_1_103-8 income_tax regs the substantially_all requirements of sec_103 do not apply to a project in the event of involuntary noncompliance provided the obligation used to provide financing for the project is retired within a reasonable period in my opinion the bonds satisfied the substantially_all requirements of sec_1 b iii income_tax regs because the whitewater and ironwood projects were not constructed due to involuntary noncompliance on the part of the housing authority of riverside county further because the bond proceeds were improperly locked into gic's the term of the gic's determined when the bonds could be retired morever with respect to the whitewater bonds i would hold that their issuance satisfied the reasonable public notice requirements of sec_103 having been the trial judge i had the opportunity to observe william rosenberger executive director of the housing authority and the person charged with responsibility for the issuance of the bonds testify i am convinced that he as well as the other housing authority officials reasonably expected that the bond proceeds would be used for the construction of housing for low-to- moderate-income families and that the gic's would be held by the mcfc companies as unrelated guarantors of the bond payments i am further convinced that at no relevant time did he or other housing authority officials have any reason to suspect that unified and the mcfc companies would divert the bond proceeds from the construction of housing to the purchase of gic's which in turn would be used to pay the debt service on the bonds the majority opinion has adopted my findings_of_fact see majority op p in basic bond financing bond proceeds are disbursed directly to the developer in exchange for the developer's note which is secured_by a lien on the underlying project including the anticipated revenue stream in many instances a credit enhancement instrument such as a letter_of_credit is obtained the bond issue in this case involved a form of black box structure theoretically in such a structure the bond proceeds are disbursed to the developer pursuant to an unsecured loan agreement with the issuer the developer then invests the bond proceeds with a financial_institution simultaneously the developer procures a letter_of_credit to secure repayment of the bonds from another institution the l c provider in exchange for a mortgage on the project the l c provider simultaneously sells the project mortgage to the financial_institution where the bond proceeds are invested finally and also simultaneously with the other transactions the l c provider purchases a gic from an insurance carrier and hypothecates it to secure the interest and principal payments on the bonds thus in theory the black box structure makes bond proceeds available to a developer for construction on a credit enhanced and rated basis continued the housing authority did not benefit from the misuse of the bond proceeds the majority however would attribute the shenanigans of the wrongdoers to the housing authority i would not the development of the arbitrage provisions shows that congress sought to prevent states and their subdivisions from misusing their tax-exempt privileges by issuing low-yielding bonds and thereafter investing the bond proceeds into higher-yielding instruments there is no indication that congress would require states or local governments to rebate amounts that they never authorized or received in when congress enacted the sec_103 provisions removing arbitrage_bonds from tax-exempt status the senate_finance_committee explained that it did so to ensure that the federal government does not become an unintended source of revenue for state and local governments s rept supra pincite c b pincite concerns later developed however that unwary purchasers of tax-exempt_bonds might be taxed upon the interest continued in this case the black box structure was corrupted by the use of unified a shell entity instead of a bona_fide financial_institution that was supposed to be both the depository of the bond proceeds and the buyer from separate funds of the project mortgage from the l c provider because unified had no substantial capital of its own it used the bond proceeds to buy the project mortgage and via this route the bond proceeds were invested in the gic's unified improperly used the bond proceeds to purchase the gic's causing the commissioner to assert that the bonds are to be treated as arbitrage_bonds pursuant to the provisions of sec_148 hence the central failure in this case was the improper use of the bond proceeds by unified to purchase the gic's received if the issuer subsequently used the proceeds for arbitrage revenue at a congressional hearing in assistant secretary lubick was asked whether the commissioner could change his mind about the nonarbitrage status of a bond after it was issued mr lubick replied that is a determination which is made as of the issuance date the fact that the issuer goes on and does something different from what it proposed originally does not change the status of the bond this determination is made ab initio revenue act of hearings on h_r before the senate comm on finance 95th cong 2d sess in congress reviewed the various remaining provisions that permitted states to collect arbitrage and noted present rules permit issuers to retain any arbitrage earned under these rules h conf rept pincite 1984_3_cb_1 emphasis supplied congress therefore made the rebate provisions applicable to certain industrial_development_bonds and to certain student_loan bonds sec_103 as added by deficit_reduction_act_of_1984 publaw_98_369 sec a 98_stat_922 in the tax_reform_act_of_1986 congress decided to extend the rebate requirements to additional classes of tax-exempt_bonds including those issued to provide multifamily residential housing see tax_reform_act_of_1986 tra publaw_99_514 100_stat_2664 with this change came new rules relating to the i agree with the majority's conclusion that the date_of_issuance of the bonds was not date but rather date computation of the rebate the amount to be rebated is determined by first finding the amount earned on nonpurpose_investments these earnings then are compared to the amount that would be yielded at the bond issue's rate of interest for such purposes the commissioner's regulations in general require an allocation of the higher-earning nonpurpose acquired obligations to bond proceeds under an accounting pooling convention these regulations however continue to reflect that the acquired obligations to be scrutinized are those acquired by the state_or_local_government that issues the bonds thus sec_1 f income_tax regs provides in general a state_or_local_government unit shall allocate the cost of its acquired obligations to the unspent proceeds of each issue of governmental obligations issued by such unit emphasis added congress added another important provision in the tax_reform_act_of_1986 when it provided that a bond will be considered an arbitrage_bond if after the bond is issued the issuer intentionally uses the proceeds to earn arbitrage sec_148 as added by tra sec_1301 100_stat_2641 see h conf rept at ii-746 c b vol by its terms sec_148 will remove the tax-exempt status of a bond retroactively but only when the issuer intentionally contravenes the provisions against arbitrage this new provision thus provides an exception to the assurances earlier provided by assistant secretary lubick that the tax-exempt status of a bond would be determined as of the date_of_issue the legislative_history of the arbitrage and rebate provisions shows a consistent congressional intent that state and local governments the issuers not profit from arbitrage it is plain that in requiring rebates of excess earnings on nonpurpose_investments congress contemplated investments made by the issuers not unauthorized investments of bond proceeds diverted to improper uses by others as petitioners state in their brief nothing suggests that money once stolen is subject_to the yield restriction rules when congress enacted sec_148 it did not intend to require the rebate of arbitrage created by the unauthorized acts of persons other than the issuer and not received by the issuer such amounts are not amounts earned on nonpurpose_investments within the meaning of that provision my conclusion is reinforced by congress' contemporaneous inclusion of sec_148 in the tax_reform_act_of_1986 as a result of the enactment of sec_148 congress expanded the definition of arbitrage_bonds to include those that involved the issuer's intentional acquisition of post-issuance arbitrage earnings congress thus put the tax exemption for interest earned on bonds at risk where a state or its subdivision intentionally used the bond proceeds to earn arbitrage profits in such a circumstance a violation of sec_148 cannot be cured however by enacting sec_148 congress permitted the use of the rebate provisions to preserve the bonds' exempt status in situations where the issuer unintentionally made a post-issuance nonpurpose_investment that yielded earnings in excess of the bond earnings sec_148 by its terms applies only to amounts earned on nonpurpose_investments nothing in sec_148 indicates that it should apply to an issuer that did not make any nonpurpose_investment
